Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/US2018/027462, filed April 13, 2018, which claims benefit of provisional applications 62/4895546, filed April 25, 2017, 62/488287, filed April 21, 2017, and 62/485260, filed April 13, 2017.  Claims 1-24 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted October 11, 2019 is acknowledged wherein claim 16 is amended.

Claim Interpretation
Base claims 1, 10, and 14 refer to structures of Formula I and Formula II which are not defined in the claims.  These appear to be references to formula I on pp. 2-5 of the specification as originally filed and formula II on pp. 6-9.  According to MPEP 2173.05(s), “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table ‘is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.’” For the sake of compact prosecution, these claims are treated herein as referring to methods of making compounds of formula I or II from the specification.  However, in prosecuting said claims on the merits such reference will be considered to render the claims indefinite.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1 and 2, drawn to a method of making a compound of formula I by the recited steps.
Group II, claim(s) 3-9, drawn to a composition comprising a saponins adjuvant made by the method of group I and an antigen.
Group III, claim(s) 10-13, drawn to a method of making a compound of formula II by a process involving synthesizing a particular saccharide structure.
Group IV, claim(s) 14 and 15, drawn to a method of making a compound of formula II by a process involving synthesizing a particular ester structure.
Group V, claim(s) 16-23, drawn to a composition comprising a saponins adjuvant made by the method of group IV and an antigen.
Group VI, claim(s) 23 and 24, drawn to a method of isolating a quillaja prosapogenin

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Various antigens recited in claims 3-9 and 16-22 
If group II or V is elected, Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
3 and 16.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of being directed to making, isolating, or using triterpene saponins comprising a pentacyclic core and attached oligosaccharides, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ragupathi et al. and Guo et al. (Both included with PTO-892) Specifically Ragupathi et al. discloses that compounds falling within formulae I and II recited in the specification are known. (p. 464 figure I) Guo et al. discloses isolation of the prosapogenin described in group VI by acid hydrolysis of Q. saponaria saponins.  Therefore the specific structures recited in the claims do not make a contribution over the prior art.  Furthermore the particulars of each group contain no other unifying special technical feature.
Because the above restriction requirement is complex, no telephone call was made to Applicant.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        8/3/2021